19-23649-rdd        Doc 553        Filed 12/02/19 Entered 12/02/19 12:21:57                    Main Document
                                                Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


    ORDER AUTHORIZING THE DEBTORS TO ASSUME THE REIMBURSEMENT
       AGREEMENT AND PAY THE FEES AND EXPENSES OF THE AD HOC
                    COMMITTEE’S PROFESSIONALS

         Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these cases (collectively, the “Debtors”), pursuant to sections 105(a),

363(b) and 365 of title 11 of the United States Code (the “Bankruptcy Code”), for an order (this

“Order”) (a) authorizing the Debtors to assume the Reimbursement Agreement, attached to the

Motion as Exhibit B, and (b) authorizing but not directing the Debtors to pay the reasonable and

documented fees and expenses under the Reimbursement Agreement, without the need for further

motion, fee application or order of the Court, as more fully set forth in the Motion; and the Court

having jurisdiction to decide the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.
19-23649-rdd      Doc 553      Filed 12/02/19 Entered 12/02/19 12:21:57              Main Document
                                            Pg 2 of 6



core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested in the Motion

having been provided, such notice having been adequate and appropriate under the circumstances,

and it appearing that no other or further notice need be provided; and upon the objections (or

joinders to objections) to the relief requested in the Motion filed by the Ad Hoc Group of Individual

Victims, the NAS Babies Ad Hoc Committee, the Official Committee of Unsecured Creditors, the

Private Insurance Plaintiffs, the U.S. Trustee, and Certain Native American Tribes [Docket Nos.

454, 458, 459, 462, 463 and 468] and the responses thereto; and the Court having held a hearing

to consider the relief requested in the Motion on November 19, 2019 (the “Hearing”); and upon

the record of the Hearing and all of the proceedings had before the Court; and after due deliberation

and for the reasons stated by the Court in its bench ruling at the Hearing the Court having

determined that the legal and factual bases set forth in the Motion establish good and sufficient

cause for the relief granted herein, which is in the best interests of the Debtors, their estates, their

creditors and all parties in interest; now, therefore,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted to the extent set forth herein.

        2.      The Debtors are authorized to perform the Reimbursement Agreement pursuant to

section 363 of the Bankruptcy Code, subject to and as modified by the terms of this Order.

        3.      Specifically, the Debtors are authorized, but not directed, to pay (i) Brown Rudnick

LLP, (ii) Gilbert, LLP, (iii) Kramer Levin Naftalis & Frankel LLP, (iv) Otterbourg PC, (v) FTI

Consulting, Inc., (vi) Compass Lexecon and (vii) Coulter & Justice (collectively, the

“Professionals”) for their reasonable and documented fees and expenses in accordance with the

terms and conditions of the Reimbursement Agreement and this Order; provided that, for the

avoidance of doubt, the Debtors shall have no obligation to pay any fees, expenses or other


                                                   2
19-23649-rdd     Doc 553      Filed 12/02/19 Entered 12/02/19 12:21:57            Main Document
                                           Pg 3 of 6



amounts incurred after the termination of the Reimbursement Agreement in accordance with its

terms.

         4.    The authorization of the Debtors to pay (i) the reasonable and documented fees and

expenses of the Professionals (other than those Professionals set forth in paragraph 3(vi) and (vii)

above, which are addressed in subsection (z) of this paragraph 4 below) and (ii) reasonable and

documented expenses (e.g., hotels, meals, travel costs, etc., but excluding the fees and expenses of

any professional, including internal counsel, retained or employed by any Ad Hoc Committee

member) incurred by the Ad Hoc Committee members in furtherance of their service on the Ad

Hoc Committee (the “Member Expenses”) shall be subject, mutatis mutandis, to the procedures

with respect to authorization of payment of the fees and expenses of the professionals of the

Debtors and the UCC set forth in the Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses for Retained Professionals [Docket No. 529] (as may be modified

or amended by any subsequent order of the Court with respect thereto, the “Interim

Compensation Order”) including, for the avoidance of doubt, the filing of Monthly Fee

Statements and Applications (in each case as defined in the Interim Compensation Order), Interim

Fee Hearings (as defined in the Interim Compensation Order), the expiration of the Objection

Deadline (as defined in the Interim Compensation Order) or resolution of any Objections (as

defined in the Interim Compensation Order) with respect each Monthly Fee Statement, and the

20% holdback with respect to fees until further order of the Court; provided that the standard for

authorization of payment of the fees and expenses of the Professionals shall be whether such fees

and expenses are (a) reasonable and documented and (b) reimbursable under the Reimbursement

Agreement (including, without limitation, that such fees and expenses are not duplicative of other

Professionals and are within the Scope (as defined in the Reimbursement Agreement)); provided




                                                 3
19-23649-rdd      Doc 553     Filed 12/02/19 Entered 12/02/19 12:21:57              Main Document
                                           Pg 4 of 6



further that, for the avoidance of doubt, that the Professionals shall not be considered retained

professionals of the Debtors or UCC and the retention of the Professionals shall not be required to

satisfy the standards for retention set forth in sections 327-328 or 1103 of the Bankruptcy Code;

provided further that, the Professionals shall seek reimbursement only for fees and expenses that

are within the Scope (and, for the avoidance of doubt, neither filing objections to the claims of

other creditors or advancing or prosecuting the claims of the individual members of the Ad Hoc

Committee shall be considered within the Scope); provided further that, (x) the aggregate amount

authorized to be paid pursuant to this Order shall not exceed $1,500,000 with respect to the fees

and expenses of the Professionals (including Compass Lexecon and Coulter & Justice) incurred

prior to the Petition Date, (y) such prepetition fees and expenses of the Professionals, together with

any prepetition Member Expenses, shall be sought only upon the earlier of (1) the execution of a

restructuring support agreement among parties including the Debtors and each member of the Ad

Hoc Committee and (2) confirmation of a chapter 11 plan for the Debtors, and (z) the Debtors shall

not be authorized to pay any amounts to the Professionals set forth in paragraph 3(vi) and 3(vii)

above (who are not currently actively engaged) unless and until authorized to do so by subsequent

order of this Court in connection with one of the Applications referred to above; provided further

that the fees and expenses of the Professionals incurred in connection with or relating to the

allocation of value among the Debtors’ creditors (the “Allocation Fees”), shall be segregated and

recorded in separate matters or projects and shall be sought by Application only upon the earlier

of (a) the approval by the Court of a restructuring support agreement among parties including the

Debtors and each member of the Ad Hoc Committee (the “RSA”) or (b) confirmation of a chapter

11 plan for the Debtors; provided further that to the extent an emergency relief fund for the use,

prior to confirmation, of a substantial amount of the Debtors’ cash to provide emergency relief and




                                                  4
19-23649-rdd          Doc 553       Filed 12/02/19 Entered 12/02/19 12:21:57                   Main Document
                                                 Pg 5 of 6



assistance with respect to the opioid crisis (an “ERF”) has not previously been sought or approved

by the Court, the RSA shall have within it a valid and credible proposal for an ERF; provided

further that prior to the earlier of approval by the Court of an RSA or confirmation of a chapter 11

plan for the Debtors, each Professional that submits a Monthly Fee Statement or Application will

include a representation therein that it has separately recorded its Allocation Fees and has not, to

the best of its knowledge, included Allocation Fees in such Monthly Fee Statement or Application.

           5.      Notwithstanding anything to the contrary herein, the Debtors shall not be

authorized to pay the fees and any expenses of any advisor to the Ad Hoc Committee other than

the Professionals (as defined in paragraph 3), and the authorization to pay the fees and expenses

of any advisor to the Ad Hoc Committee other than the Professionals (including any investment

banker, as contemplated by the Reimbursement Agreement) shall be sought by a supplemental

motion to this Court, provided that the Debtors are authorized to pay the fees of an investment

banker, as contemplated by the Reimbursement Agreement, subject the same procedures

applicable to the Professionals (as defined in paragraph 3), with the consent of the Debtors, U.S.

Trustee and UCC to the retention of such investment banker and the terms of such retention.

           6.      Pursuant to and consistent with information and confidentiality protocols to be

agreed between the Ad Hoc Committee, the Ad Hoc Group of Non-Consenting States3 and the

Governmental Entities Group4, and acceptable to the Debtors, and any protective order in these

cases, the work product of certain financial professionals engaged by the Ad Hoc Committee,

including FTI Consulting, Inc., shall be made available to the Ad Hoc Group of Non-Consenting

States and the Governmental Entities Group with respect to matters on which such parties share a


3
    The Bankruptcy Rule 2019 statement for the Ad Hoc Group of Non-Consenting States is filed at Docket No. 296.
4
    The Bankruptcy Rule 2019 statement for the Governmental Entities Group is filed at Docket No. 409.



                                                          5
19-23649-rdd      Doc 553     Filed 12/02/19 Entered 12/02/19 12:21:57            Main Document
                                           Pg 6 of 6



common interest, subject to the terms therein, and where such work product does not contain,

reflect or reference confidential information of the Debtors that they have provided to the Ad Hoc

Committee but not provided to the Ad Hoc Group of Non-Consenting States and the Governmental

Entities Group. The delivery of information pursuant to such information protocols described in

this paragraph shall not be deemed a waiver of any common interest privilege, attorney-client

privilege, work product protection, or any other applicable privileges or protections with respect

thereto.

       7.       The contents of the Motion and the notice procedures set forth therein constitute

good and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or

further notice of the Motion or the entry of this Order shall be required.

       8.      Nothing in this Order shall be deemed to constitute (i) a grant of third-party

beneficiary status or bestowal of any additional rights on any third party or (ii) a waiver of any

rights, claims or defenses of the Debtors.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       10.     The relief granted herein shall be binding upon any chapter 11 trustee appointed in

any of these chapter 11 cases or upon any chapter 7 trustee appointed in the event of a subsequent

conversion of any of these chapter 11 cases to cases under chapter 7.

       11.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


 Dated: December 2, 2019                             /s/ Robert D. Drain         _
        White Plains, New York                       THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 6
